El Juez Presidente Señor Del Boro
emitió la opinión del tribunal.
Éste es nn pleito sobre devolución de contribuciones pa-gadas bajo protesta, tramitado y resuelto de acuerdo con la ley que regía con anterioridad a la creación del Tribunal de Apelación de Contribuciones. Están envueltas en el mismo la constitucionalidad de las secciones 12 y 13 de la Ley núm. 74 de 1925 (pág. 401) conocida como Ley de Contribuciones sobre Ingresos de 1924 y la cuestión de si cierta suma depo-*6sitada en nn banco que no pndo cobrarse en el año contribu-tivo por haberse pnesto ese año el banco en administración judicial, puede o no deducirse como pérdida total a los efec-tos 'del cálculo de la contribución sobre ingresos del repetido año.
La demanda alega cuatro causas de acción. El deman-dado la excepcionó y la contestó. Luego ambas partes lle-garon a un acuerdo y sometieron a la corte una estipulación sobre los hechos y el derecho a considerar y a resolver.
Se trata de deficiencias en sus declaraciones sobre ingre-sos correspondientes a los años 1930, 1931, 1932 y 1933, no-tificadas por el Tesorero demandado al contribuyente deman-dante ascendentes a $5,409.19, $8,154.65, $2,386.87 y $591.80 respectivamente.
No conforme el contribuyente, recurrió para ánte la Junta de Revisión e Igualamiento. La Junta redujo las cantida-des cobrádasle como sigue, la de 1930 a $1,662.75, la de 1931 a $2,485.76, la de 1932 a $58.74 y la de 1933 a $40.62.
El contribuyente pagó las ultimas sumas bajo protesta e inició este pleito ante la Corte de Distrito de San Juan, re-clamando la devolución de lo pagado por ser la ley en que se basó el cobro — Ley núm. 74 de 1925, secciones 12 y 13 — anti-constitucional, por discriminatoria y contraria al principio de uniformidad que establece la Ley Orgánica en su sección 2, párrafo 22, y además, en cuanto a la contribución corres-pondiente al año 1931, porque el Tesorero se negó a tomar en consideración la pérdida de $16,532.72 que el contribu-yente reclamó por razón del cierre del Banco Comercial de Puerto Rico, puesto ese año en administración judicial.
La estipulación a que nos referimos fué sometida a la corte en mayo 31, 1939, y el pleito quedó resuelto el dos de enero de 1942 por sentencia declarando la demanda sin lu-gar. Fué contra esa sentencia que el contribuyente interpuso el presente recurso de apelación, imputando a la corte sen-tenciadora los dos errores que siguen:
*7‘ ‘ Primer error: Haber resuelto que la partida de $16,532.72, con-gelada en el Banco Comercial de Puerto Rico, al cerrar sus opera-ciones en 1931, no era deducible del ingreso bruto del demandante en el referido año.
“-Segundo error: Haber resuelto que la-Ley de Contribución sobre Ingresos núm. 74, de 1925, en cuanto impone contribuciones progresivas, secciones 12 y 13 de dicha ley, es constitucional, y por lo tanto, que dichas contribuciones son uniformes.”
Parece lógico que comencemos nuestro estudio por el se-gundo señalamiento de error, ya que se refiere a la totalidad de las contribuciones reclamadas.
No nos detendremos mucho en su consideración. Bastará que digamos que la decisión de esta corte en el reciente caso de Ballester Ripoll v. Tribunal de Apelación de Contribuciones, 61 D.P.R. 474, resuelve el punto en controversia en contra del apelante en los siguientes términos, copiando del resumen:
“En relación con los tipos progresivos de contribución en ella provistos, la Ley de Contribuciones sobre Ingresos sólo dispone tipos mayores sobre niveles mayores de ingresos pero no diferentes tipos de contribución en distintos sitios de Puerto Rico. Por tanto, dichos tipos contributivos no infringen la cláusula de uniformidad de nues-tra Carta Orgánica.”
Queda, pues, el pleito reducido a la reclamación de la contribución correspondiente al año 1931 — $2,485.76.
Los hechos referentes a ese extremo tales como fueron aceptados por las partes, son:
“Alega el demandante que la contribución tasada como deficiencia para el año 1931 y de que se hace mención en los hechos precedentes, ha sido originada por haber el demandado enmendado su ingreso neto en la cantidad de $23,358.92, rechazando dicha partida como deducción, y que corresponde a los siguientes particulares:
“ (a) Pérdida por razón del cierre del Banco Comercial de Puerto Rico sometido a sindicatura en el año 1931, año en el cual el de-mandante consideró esta cuenta totalmente perdida, $16,532.72.
“El Banco Comercial de Puerto Rico es y era en las fechas a que se refiere este pleito una institución bancaria funcionando de acuerdo *8con las Leyes de Puerto Rico con oficina principal en San Juan y sucursales en varias poblaciones de la Isla. Dicho banco fué some-tido a administración judicial en octubre de 1931, de acuerdo con providencia dictada por la Corte de Distrito de San Juan el día 19 de dichos mes y año. En esta fecha cerró el banco sus puertas y suspendió toda clase de operaciones corrientes, viéndose imposibi-litado el demandante de retirar sus fondos en cuenta de ahorros as-cendentes a $22,043.63, en el período comprendido entre la fecha del cierre y el 31 de diciembre de 1931. El demandado consideró como pérdida únicamente el 25 por ciento de esta suma, o sea, $5,510.91, rechazando la diferencia montante a $16,532.72. A pesar de las gestiones que hizo el demandante no pudo retirar del banco parte alguna de los $22)043.63 en dicho período que terminó en diciembre 31 de 1931. Posteriormente, el demandado ha recibido las siguientes sumas de su depósito de $22,043.63: en julio 8 de 1933, $5,276.47; en agosto 15 de 1933, $791; en abril 2 de 1934, $752.15; en agosto 15 de 1934, $714.54; en agosto 5 de 1935, $678.81; en mayo 2 de 3936, $644.87; en septiembre de 1936, $612.63; en octu-bre 10 de 3938, $582. Total, $10,052.47.
“Designado el administrador judicial en dicho año 1931 el banco continuaba cerrado el 31 de diciembre de dicho año, no pudiendo precisarse en qué fecha podría abrir sus puertas nuevamente ni pu-diendo determinarse la cantidad de su depósito que el demandante podría recibir más adelante. El activo del banco en la fecha en que se nombró el administrador judicial era mayor que su pasivo, pero era de lenta realización y para aquella fecha carecía el banco del numerario y efectivos necesarios para cubrir el pago de sus obliga-ciones inmediatamente exigibles, por lo que se decretó la sindicatura para evitar multiplicidad de procedimientos judiciales y embargos sobre sus bienes, lo que traería como consecuencia la depreciación de su activo en detrimento de sus depositantes y acreedores.
* * * * * * *
“Aunque el demandante acepta como ciertos los hechos conte-nidos en el apartado 8 de las cuestiones de hecho de la presente es-tipulación, alega, sin embargo, que tales hechos no tienen pertinencia con la situación en que se hallaba el Banco Comercial el 31 de diciembre de 3931.”
La ley aplicable es la sección 16, inciso 7 de la Ley de Contribuciones sobre Ingresos, Leyes de 1925, págs. 439, 443, que lee como sigue:
*9“Sección 16.— (a) Al computar el ingreso neto se admitirán como deducciones:
* * * * * * *
“ (7) Débitos que se hayan juzgado incobrables y que hayan sido eliminados dentro del año contributivo (o, a discreción del Tesorero, una suma razonable como reserva para cuentas malas) ; y cuando se convenza de que una deuda puede ser cobrable solamente en parte, el Tesorero puede permitir la eliminación parcial de dicha deuda.”
Y el apelante sostiene que de acuerdo con la misma tenía derecho a deducir como dedujo de sus ingresos en el año 1931 la cantidad que tenía depositada en el Banco Comercial de Puerto Bico que se vio impedido de retirar por haberse sometido dicho banco a administración judicial, y que juzgó incobrable, y cita en apoyo de su contención varias decisio-nes, entre ellas como la “más propiamente aplicable” la de esta corte en Soto Gras v. Domenech, Tesorero, 45 D.P.R. 276. Según el apelante el juicio que forme el contribuyente es de-cisivo, a menos que carezca por completo de fundamento.
No estamos conformes. El propio caso que invoca — Soto Oras v. Domenech, Tesorero, supra — le es adverso, ya que en él no obstante resolverse a virtud de las circunstancias con-currentes la cuestión en favor del contribuyente, esta Corte tuvo buen cuidado de decir, “Las partes no han agotado la jurisprudencia y la cita de autoridades hecha por la corte inferior no nos satisface enteramente. Una de ellas, por ejemplo, Avery v. Commissioner of Internal Revenue, 22 F. (2d) 6, 55 A.L.R. 1277, se refiere más bien que a otra cosa, al año en que una deuda mala puede ser deducida. No decide, y la ley parece ser en sentido contrario, que la opinión del contribuyente debe aceptarse como definitiva. Indudable-mente en ausencia de otra prueba, la posición tomada por el contribuyente debe tener algún peso, pern el Tesorero de Puerto Bico no queda necesariamente obligado por ella.” Soto Gras v. Domenech, Tesorero, 45 D.P.R. 276, 277.
De acuerdo con los propios términos de la ley es el Teso-rero el que tiene la última palabra, no para pronunciarla *10arbitrariamente, por supuesto, si que para considerando to-das las circunstancias que concurran y armonizando los inte-reses del contribuyente can los del tesoro público, en el ejer-cicio de su discreción, resolver la cuestión en justicia.
¿Lo hizo así en este caso? Los'hechos permiten contes-tar que no sólo no abusó de su poder discrecional si que lo usó debidamente al negarse a eliminar la totalidad del dé-bito, permitiendo sólo una eliminación parcial de la cuarta parte del mismo en el año en que el banco cesó en sus pagos normales por habérsele sometido a una administración judicial. En aquel entonces el activo del banco era superior a su pasivo y si bien es cierto que el contribuyente no pudo retirar todo lo que en él tenía en el dicho año de 1931, había motivos justificados para creer que podría hacerlo en el fu-turo, como lo ha venido demostrando lo ocurrido posterior-mente. A la fecha de la estipulación, mayo de 1939, había logrado el contribuyente retirar $10,052.47.
La interpretación que hemos dado a la ley puertorriqueña está conforme con la dada a la ley federal sobre la materia por las cortes nacionales incluyendo la Corte Suprema.
Ambas leyes se diferencian sólo en que en la federal se-usa la palabra “ascertained” en vez de “judged” usada en la insular. Creemos, con el juez sentenciador, que la dife-rencia no es sustancial y, por tanto, que es aplicable en Puerto Rico la jurisprudencia federal interpretativa del pre-cepto.
Varias son las decisiones que podríamos citar, pero con-sideramos suficiente referirnos a la de la Corte Suprema na-cional en Spring City Co. v. Commissioner, 292 U. S. 182, 185. La opinión de la corte fué emitida por su entonces Juez Presidente Señor Hughes. En lo pertinente, dice:
“La Sección 234(a) (5) de la Ley de Rentas de 1918 disponía la deducción de las deudas incobrables, al computar el ingreso neto, como sigue: ‘Deudas determinadas incobrables y eliminadas durante el año contributivo.’ Bajo esta disposición el contribuyente no podía establecer su derecho a la deducción simplemente eliminando la deuda. *11Debe determinarse que no tenía valor alguno (worthless) dentro del año contributivo. En el presente caso, en 1920, la deuda era incierta con motivo de la quiebra del deudor pero no constituía una pérdida total. Lo que eventualmente podía ser recobrado de la misma era incierto, pero razonablemente podía esperarse que se reco-braría alguna cantidad. El síndico continuó los negocios y se abo-naron a los acreedores sumas sustanciales. De acuerdo con esto, la Junta de Apelaciones Contributivas decidió que el peticionario no había sufrido una pérdida en 1920 ‘igual al importe total de la deuda’ y que la deuda no era por tanto deducible en su totalidad en ese año.
“La cuestión, entonces, es si el peticionario tenía derecho a una deducción en 1920 por aquella parte de la deuda que en definitiva-— en la liquidación de la quiebra — probó ser incobrable. Alega el go-bierno, y la Corte' de Circuito de Apelaciones resolvió, que tal de-ducción de una parte de la deuda no estaba autorizada por la Ley de 1918. El gobierno señala el significado literal de las palabras de la ley, la interpretación administrativa establecida y la actuación del Congreso reconociendo dicha interpretación. ‘Worthless’ [tra-ducido en nuestra ley por ‘incobrable’], dice el gobierno, significa sin valor, sin uso o mérito. Ésta fué la interpretación que el De-partamento de Tesorería dió a la ley. El Artículo 161 del Regla-mento 45 (aplicable a las corporaciones por el Artículo 561) disponía que ‘una cuenta meramente eliminada’ no es deducible. A ese mismo efecto estaba redactada la correspondiente disposición de los Reglamentos bajo la Ley de Rentas de 1916.
‘ ‘ El derecho de eliminar y deducir una parte de una deuda cuando durante el año contributivo se determinó que la deuda es recobrable sólo parcialmente, fué concedido por la Ley de 1921. Por medio de esa ley, la §234(a) (5) fué enmendada de manera que leyese como sigue: ‘Deudas determinadas incobrables y eliminadas durante el año contributivo (o, en la discreción del Comisionado, una adición razonable a la reserva de deudas malas); y cuando se estuviere satisfecho de que una deuda es reeobrable sólo en parte, el Comi-sionado puede permitir que esa deuda se elimine en parte.’ Creemos que el verdadero significado de esta disposición, al compararse con la anterior, es que el Congreso, reconociendo el significado de la dis-posición existente y su interpretación correcta por el Departamento de Tesorería, deliberadamente tuvo en mente hacer un cambio en la ley. Shwab v. Doyle, 258 U. S. 529, 536; Russell v. United States, 278 U. S. 181, 188.
*12“Esta intención se demuestra claramente por la declaración con-tenida en el informe del Comité de Medios y Asignaciones de la Cámara de Representantes en relación con la nueva disposición. El Comité dijo explícitamente — ‘Bajo la presente ley las deudas inco-brables son deducibles en su totalidad o en nada. ’ Aunque el cambio fué eliminado por el Comité de Hacienda del Senado, la disposición fué restaurada por el Senado en sala pasando a ser ley según fué recomendada por la Cámara. El Reglamento 62 promulgado por el Departamento de Tesorería de conformidad con la Ley de 1921 bizo el cambio correspondiente en el Artículo 151. El Departamento de Tesorería se adhirió consistentemente a su reglamentación anterior al resolver sobre deducciones solicitadas al amparo de la Ley de 1918.
“En numerosas decisiones la Junta de Apelaciones Contributivas ha asumido idéntico punto de vista en relación con la disposición de la Ley de 1918. Véanse v. g., Appeal of Steele Cotton Mill Co., 1 B. T A. 299, 302; Western Casket Co. v. Commisisoner, 12 B. T. A. 792, 797; Toccoa Furniture Co. v. Commissioner, 12 B. T. A. 804, 805. En el presente caso se llegó a un resultado contrario en deferencia a las opiniones expresadas por la Corte de Circuito de Apelaciones para el Segundo Circuito en Sherman & Bryan, Inc. v. Commissioner, 35 F. (2d) 713, 716, y por la Corte de Apelaciones del Distrito de Columbia en Davidson Grocery Co. v. Lucas, 59 App. D. C. 176; 37 F. (2d) 806, 808, — resultados que son opuestos a los de la Corte de Circuito de Apelaciones para el Octavo Circuito en Minnehaha National Bank v. Commissioner, 28 F. (2d) 763, 764, y para el Quinto Circuito en Collin County National Bank v. Commissioner, 48 F. (2d) 207, 208.
“Somos de opinión que la §234(a) (5) de la Ley de 1918 auto-rizaba únicamente la deducción de una deuda determinada incobrable y eliminada durante el año contributivo; y que no autorizaba la deducción de una deuda que no fué determinada para aquel entonces como incobrable, sino que era recobrable parcialmente, siendo incierta la cantidad que no era recobrable. Aquí, en 1923, en la liquidación la deuda que entonces continuó no satisfecha, después de deducir los dividendos recibidos, se determinó como incobrable y el Comisionado permitió la deducción a ese efecto ese año.”
Tampoco fué, pues, sometido el primero de los errores señalados. Un veinticinco por ciento del débito fué elimi-nado. Cerca de un cincuenta por ciento fué cobrado después. Nada consta sobre la liquidación final del banco. Se actuó *13de acuerdo con la ley y la jurisprudencia. Ningún derecho ha sido violado o desconocido. El contribuyente tiene aún el de deducir lo que resulte incobrable — si algo resulta — cuando termine la liquidación del banco, en el año de la liquidación que será el año en que se convierte en realidad la pérdida.

La actuación del Tesorero fué pibes correcta y en su con-secuencia debe declararse el recurso sin lugar y confirmarse la sentencia apelada.